Citation Nr: 1038060	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-22 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from May 1981 to May 
1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts an evaluation in excess of 10 percent is 
warranted for her service-connected bilateral pes planus.  
Specifically, she contends she suffers from severe pain and 
deformity of her feet due to her service-connected condition.  
See, e.g., April 2004 notice of disagreement, July 2006 
substantive appeal.  

During the development of the instant claim, the Veteran was 
provided a VA examination in April 2003.  The Veteran complained 
of pain in her lower legs and difficulty finding well-fitting 
shoes.  The VA examination report reflects a diagnosis of 
bilateral flat feet with normal weightbearing and 
nonweightbearing alignment of the Achilles tendon.  However, the 
VA examination report does not indicate whether the Veteran's 
bilateral pes planus is manifested by symptoms of deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, swelling on use and characteristic callosities and, 
if so, the severity of such symptoms.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2010).  As such, a remand is necessary to 
provide the Veteran with a new VA examination to determine the 
current severity of her bilateral pes planus.  See generally Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and contemporaneous 
medical examination).

As a final note, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), which held that VCAA notice must 
include notice regarding the disability rating and the effective 
date after which the appeal must be readjudicated.  The Board 
notes that the only such notice provided to the Veteran was 
simultaneous with the issuance of the statement of the case.  
Thus, on remand, notice regarding the disability rating and 
effective date should be sent to the Veteran followed by 
readjudication and issuance of a supplemental statement of the 
case.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the AOJ should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) are 
fully met.

2.	Schedule the Veteran for a VA foot 
examination for the purpose of 
ascertaining the severity of her service-
connected bilateral pes planus.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should reflect that a review of the claims 
folder was completed.  Any indicated 
diagnostic tests and studies should be 
accomplished prior to the completion of 
the examiner's report.  The examiner 
should describe all pertinent 
symptomatology and findings associated 
with the Veteran's service-connected 
bilateral pes planus, including whether 
the Veteran's pes planus is moderate, 
severe, or pronounced.  The examiner 
should also specifically comment on 
whether there is objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, and/or characteristic callosities.  
The examiner should also comment as to 
whether there is evidence of any of the 
following due to pes planus that is not 
improved by orthopedic shoes or 
appliances: marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, and/or marked inward displacement 
and severe spasm of the tendo achillis on 
manipulation.  Any opinions should be 
accompanied by a rationale. 

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


